UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2509



BENJAMIN MCCOY,

                                              Plaintiff - Appellant,

          versus


CSX TRANSPORTATION, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CA-97-519-3)


Submitted:   December 17, 1998         Decided:     December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin McCoy, Appellant Pro Se. Fred Adkins, John Harlan Mahaney,
II, HUDDLESTON, BOLEN, BEATTY, PORTER & COPEN, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin McCoy appeals the district court’s order granting

summary judgment to CSX Transportation, Inc., on McCoy’s discrim-

ination claims filed pursuant to the Americans with Disabilities

Act (ADA), 42 U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 1998) and

the West Virginia Human Rights Act, W. Va. Code §§ 5-11-1 through

5-11-19 (1994 & Supp. 1998).   We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we affirm on the reasoning of the district court.    See McCoy v.

CSX Transportation, Inc., No. CA-97-519-3 (S.D.W. Va. Sept. 3,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2